Title: To Benjamin Franklin from Henry Grand, [December? 1780]
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


[December, 1780?]
Mr. Grand presents his best Respects to Mr. franklin & takes the liberty to return him the inclosed Bill which he will pleased to accept by means of Messrs. Gardoqui & Son’s their guarantee which they give to M. franklin by their letter to M. Grand in date of Novr. 25th. the extract of which is at foot.
Please to return us accepted, Gourlade & Moylan’s draft on you coming due to morrow.
“We have received with the last of your favours the Bill Number 278 for 90 l.t. you are pleased to return us on account of its not being endorsed by the person to whom it was made payable. This Bill belongs to a poor young Man actually here as passenger on board the friendship Captn. Tracy who having promised us to send the second properly endorsed as soon as he arrives. We take the liberty of transmitting the same again to your hand, with a request of your becoming or giving his Excellency B. franklin Esqr. the required Guarantee for us untill the Second comes.”
